        Case 1:14-cv-06502-GHW Document 209 Filed 06/08/20
                                                       USDCPage
                                                            SDNY1 of 2
                                                               DOCUMENT
                                                               ELECTRONICALLY FILED
                                                               DOC #:
UNITED STATES DISTRICT COURT                                   DATE FILED: 6/8/20
SOUTHERN DISTRICT OF NEW YORK


                                           x
ROYAL PARK INVESTMENTS SA/NV,              :   Civil Action No. 14-cv-06502-GHW
Individually and on Behalf of All Others   :
Similarly Situated,                        :   ORDER APPROVING (1) DISMISSAL
                                           :   OF PLAINTIFF’S CLAIMS WITH
                            Plaintiff,     :   PREJUDICE AND (2) NOTICE OF
                                           :   DISMISSAL TO CURRENT HOLDERS
       vs.                                 :
                                           :
THE BANK OF NEW YORK MELLON, as            :
Trustee,                                   :
                                           :
                            Defendant.
                                           :
                                           x
         Case 1:14-cv-06502-GHW Document 209 Filed 06/08/20 Page 2 of 2



        Having reviewed the parties’ Renewed Joint Motion for Approval to Dismiss All Claims (the

“Motion”), the Court grants the Motion;

        NOW, THEREFORE, IT IS HEREBY ORDERED that the Motion is GRANTED and:

        1.      The form of the proposed notice of dismissal to current noteholders in the Trusts,

attached as Exhibit A to the Declaration of Arthur C. Leahy in support of the Motion (the “Notice”)

is approved;

        2.      Within ten calendar days of this Order or a longer period as agreed to by the parties,

except as to those trusts that have terminated pursuant to the trusts’ governing agreements, The Bank

of New York Mellon shall post the Notice to the trust investor reporting website, as to those trusts

for which The Bank of New York Mellon administers the website, or send the Notice to the person

or entity that administers the trust investor reporting website and request that the Notice be posted, as

to those trusts for which The Bank of New York Mellon does not administer the website; and

        3.      The parties shall file a Stipulation of Dismissal attesting to the posting of the Notice

and, if applicable, the absence of a substitute derivative plaintiff not less than 40 calendar days

after the date of this Order.

        SO ORDERED:

        Dated: June 6, 2020




                                                         The Honorable Gregory H. Woods
                                                            United States District Judge




                                                 -1-
